     Case 1:20-cv-03127-SAB    ECF No. 66    filed 09/11/20   PageID.1529 Page 1 of 5



1                                                             Hon. Stanley A. Bastian
      Theresa M. DeMonte, WSBA No. 43994
2     McNAUL EBEL NAWROT & HELGREN PLLC
      600 University Street, Suite 2700
3     Seattle, WA 98101
      Phone: (206) 467-1816
4     tdemonte@mcnaul.com
      Attorneys for Amici Curiae Brady and Team Enough
5

6

7                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WASHINGTON
8                            AT YAKIMA
9    STATE OF WASHINGTON, STATE
                                                     No. 1:20-cv-03127-SAB
10   OF COLORADO, STATE OF
     CONNECTICUT, STATE OF                           BRADY AND TEAM
11   ILLINOIS, STATE OF MARYLAND,                    ENOUGH’S MOTION FOR
                                                     LEAVE TO FILE AMIUCS
12   COMMONWEALTH OF                                 BRIEF IN SUPPORT OF
     MASSACHUSETTS, STATE OF                         PLAINTIFFS’ MOTION FOR
13   MICHIGAN, STATE OF MINNESOTA,                   PRELIMINARY INJUNCTION
14   STATE OF OREGON, STATE OF
     RHODE ISLAND, STATE OF                          Noted: September 17, 2020
15   VERMONT, COMMONWEALTH OF
16   VIRGINIA, STATE OF WISCONSIN,
17                            Plaintiffs,
18
     v.
19

20   DONALD J. TRUMP, in his official
     capacity as President of the United States
21   of America; UNITED STATES OF
22   AMERICA; LOUIS DEJOY, in his
     official capacity as Postmaster General;
23
     UNITED STATES POSTAL SERVICE,
24
                               Defendants.
25

26

                                                                              LAW OFFICES OF

      BRADY’S MOT. FOR LEAVE TO FILE AMIUCS                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
      BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                             Seattle, Washington 98101-3143
      Case No. 1:20-cv-03127-SAB                                                 (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 66     filed 09/11/20   PageID.1530 Page 2 of 5



1           Brady and Team ENOUGH (collectively, “Amici”), respectfully move
2
      this Honorable Court for leave to file the attached brief, as amici curiae, in
3
      support of Plaintiffs’ motion for a preliminary injunction. See ECF Doc. 45,
4

5     54.
6
            Plaintiffs have consented to Amici filing the attached brief; Defendants
7
      have not.
8

9           For over 40 years, amicus curiae Brady has been one of the nation’s
10
      largest non-partisan, non-profit organizations dedicated to reducing gun
11

12
      violence through education, research, legal advocacy and political action.

13    Brady has filed numerous briefs as amicus curiae in cases involving state and
14
      federal firearms laws.
15

16
            Amicus curiae Team ENOUGH is a youth-led, Brady-sponsored

17    initiative that educates and mobilizes young people in the fight to end gun
18
      violence. Team ENOUGH is committed to bringing a fresh perspective and a
19

20    common-sense approach to America’s gun policy.

21          A “district court has broad discretion to appoint amici curiae.”
22
      Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other
23

24    grounds by Sandin v. Conner, 515 U.S. 472 (1995). The Court’s discretion

25    may be informed by Federal Rule of Appellate Procedure 29, which requires
26

                                                                               LAW OFFICES OF

      BRADY’S MOT. FOR LEAVE TO FILE AMIUCS                       MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                         600 University Street, Suite 2700
      BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                              Seattle, Washington 98101-3143
      (Cause No. 1:20-cv-03127-SAB) – Page 1                                      (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 66    filed 09/11/20   PageID.1531 Page 3 of 5



1     explanation of “why an amicus brief is desirable and why the matters asserted
2
      are relevant to the disposition of the case.” Fed. R. App. P. 29(a)(3)(B).
3
            The “classic role” of amici curiae is “assisting in a case of general
4

5     public interest, supplementing the efforts of counsel, and drawing the court’s
6
      attention to law that escaped consideration.” Miller-Wohl Co. v. Comm’r of
7
      Labor & Indus., 694 F.2d 203, 204 (9th Cir. 1982). “District courts frequently
8

9     welcome amicus briefs from non-parties concerning legal issues that have
10
      potential ramifications beyond the parties directly involved or if the amicus
11

12
      has unique information or perspective that can help the court beyond the help

13    that the lawyers for the parties are able to provide.” Chong Yim v. City of
14
      Seattle, No. C18-0736-JCC, 2018 WL 5825965, at *1 (W.D. Wash. Nov. 7,
15

16
      2018) (internal quotation marks and citation omitted).

17          Amici seek to file a brief in this case because they have significant
18
      interest in the issues involved. Ensuring that Americans are able to safely
19

20    vote in the midst of the coronavirus pandemic is critical to Amici’s mission.

21    Americans must be able to vote and elect representatives who will truly
22
      advance their views on gun violence prevention, allowing those candidates to
23

24    prevail over those representatives who have failed to promote sensible and

25    necessary gun violence prevention policies that an overwhelming majority of
26

                                                                              LAW OFFICES OF

      BRADY’S MOT. FOR LEAVE TO FILE AMIUCS                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
      BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                             Seattle, Washington 98101-3143
      (Cause No. 1:20-cv-03127-SAB) – Page 2                                     (206) 467-1816
     Case 1:20-cv-03127-SAB    ECF No. 66    filed 09/11/20   PageID.1532 Page 4 of 5



1     Americans support. This fact not only provides Amici with a special interest
2
      in the outcome of this case, but also makes their participation particularly
3
      desirable.
4

5           Amici are able to provide this court with a “unique . . . perspective” and
6
      data that clearly illustrate how Defendants’ actions undermine our democracy
7
      and violate the Constitution so as to help contextualize and resolve the issues
8

9     before the court. Id. Further, Amici’s participation may also help the Court
10
      address the questions at bar because Amici provide supplemental authority and
11

12
      argument beyond that advanced by the Plaintiffs.

13          DATED this 11th day of September, 2020.
14                                 McNAUL EBEL NAWROT & HELGREN PLLC
15

16                                 By: s/Theresa M. DeMonte
                                         Theresa M. DeMonte, WSBA No. 43994
17
                                       600 University Street, Suite 2700
18                                     Seattle, Washington 98101
                                       P: (206) 467-1816 / F: (206) 624-5128
19                                     tdemonte@mcnaul.com

20                                     Attorneys for Amici Curiae
                                       Brady and Team Enough
21

22

23

24

25

26

                                                                              LAW OFFICES OF

      BRADY’S MOT. FOR LEAVE TO FILE AMIUCS                      MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                        600 University Street, Suite 2700
      BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                             Seattle, Washington 98101-3143
      (Cause No. 1:20-cv-03127-SAB) – Page 3                                     (206) 467-1816
       Case 1:20-cv-03127-SAB           ECF No. 66   filed 09/11/20   PageID.1533 Page 5 of 5



1                                      CERTIFICATE OF SERVICE
2
                    I hereby certify that on September 11, 2020, I electronically filed the
3
          foregoing with the Clerk of the Court using the CM/ECF system, which will
4

5         send notification of such filing to all counsel of record who receives CM/ECF
6
          notification.
7
                    DATED this 11th day of September, 2020.
8

9
                                           By: s/Theresa M. DeMonte
10                                               Theresa M. DeMonte, WSBA No. 43994
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                      LAW OFFICES OF

          BRADY’S MOT. FOR LEAVE TO FILE AMIUCS                          MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
          BRIEF ISO PLS.’ MOT. FOR PRELIM. INJ.                                 Seattle, Washington 98101-3143
          (Cause No. 1:20-cv-03127-SAB) – Page 4                                         (206) 467-1816


     Brady-TMD ji10e8080m 2020-09-11
